    Case 4:19-cv-01934 Document 29-1 Filed on 11/15/19 in TXSD Page 1 of 42




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS

                                                  §
FREEDOM FROM RELIGION                             §
FOUNDATION, INC., and JOHN ROE,                   §
                                                  §
               Plaintiffs,                        §
                                                  §
       v.                                         §     CIVIL ACTION NO. 4:19-CV-1934
                                                  §
JUDGE WAYNE MACK, in his personal
                                                  §
capacity and in his official capacity on behalf
                                                  §
of the State of Texas,
                                                  §
               Defendant.


            APPENDIX TO JUDGE MACK’S MOTION TO STAY DISCOVERY
               PENDING RESOLUTION OF HIS MOTION TO DISMISS

       Defendant, Judge Wayne Mack in his individual capacity, files this Appendix in support

of his motion to stay discovery pending resolution of his motion to dismiss.
  Case 4:19-cv-01934 Document 29-1 Filed on 11/15/19 in TXSD Page 2 of 42




                                   APPENDIX INDEX


Exhibit    Page(s)                                  Document
                       Rio Grande Royalty Co. v. Energy Transfer Partners, L.P.,
  A        App. 1–2
                           2008 WL 8465061 (S.D. Tex. Aug. 11, 2008)
                       Johnson v. Ashmore,
  B         App. 3
                           2016 WL 8453918 (N.D. Tex. Jan. 22, 2016
                       Velera v. United States,
  C       App. 415
                           2012 WL 1936313 (S.D. Tex. May 29, 2012)
                       McPeters v. LexisNexis,
  D       App. 1617
                           2011 WL 13253446 (S.D. Tex. Oct. 5, 2011)
                       Order, Cruise v. Dean,
  E        App. 18
                           No. 4:18-cv-1153 (S.D. Tex. May 8, 2018), ECF 11
                       Order, Colindres v. Univ. of Tex. MD Anderson Cancer Ctr.,
  F        App. 19
                           No. 4:18-cv-163 (S.D. Tex. Apr. 5, 2018), ECF 9
                       Order, Woods v. Luby’s, Inc.,
  G        App. 20
                           No. 4:17-cv-1146 (S.D. Tex. Sept. 19, 2017), ECF 30
                       Order, Esquibel v. Sprint Energy Servs., LP,
  H        App. 21
                           No. 4:14-cv-242 (S.D. Tex. Jan. 9, 2015), ECF 40
                       Order, Spectrum Stores, Inc. v. CITGO Petrol. Corp.,
   I      App. 2223
                           No. 4:06-cv-3569 (S.D. Tex. Feb. 9, 2007), ECF 53
                       McAllen Anesthesia Consultants, P.A. v. United Healthcare Servs.,
   J      App. 2426   Inc.,
                           2015 WL 12839785 (S.D. Tex. July 17, 2015)
                       BHL Boresight, Inc. v. Geo-Steering Sols., Inc.,
  K       App. 2728
                           2017 WL 10605194 (S.D. Tex. May 26, 2017)
   Case 4:19-cv-01934 Document 29-1 Filed on 11/15/19 in TXSD Page 3 of 42




Dated: November 15, 2019                    Respectfully submitted,

                                            /s/ Allyson N. Ho
Michael D. Berry                            Allyson N. Ho
  Texas Bar No. 24085835                      Attorney-in-Charge
  S.D. Tex. Bar No. 2412537                   Texas Bar No. 24033667
Hiram S. Sasser III                           S.D. Tex. Bar No. 1024306
  Texas Bar No. 24039157                    Bradley G. Hubbard
  S.D. Tex. Bar No. 632649                    Texas Bar No. 24094710
FIRST LIBERTY INSTITUTE                       S.D. Tex. Bar No. 3450976
2001 West Plano Parkway, Suite 1600         Bennett Rawicki
Plano, Texas 75075                            Texas Bar No. 24083708
Phone: (972) 941-4444                         S.D. Tex. Bar No. 3471399
Facsimile: (972) 423-6162                   GIBSON, DUNN & CRUTCHER, LLP
mberry@firstliberty.org                     2001 Ross Avenue, Suite 2100
hsasser@firstliberty.org                    Dallas, Texas 75201
                                            Telephone: (214) 698-3100
                                            Facsimile: (214) 571-2900
                                            aho@gibsondunn.com
                                            bhubbard@gibsondunn.com
                                            brawicki@gibsondunn.com

                                            John S. Ehrett (admitted pro hac vice)
                                               Virginia Bar No. 93486
                                            GIBSON, DUNN & CRUTCHER, LLP
                                            1050 Connecticut Avenue, NW
                                            Washington, DC 20036
                                            Telephone: (202) 955-8500
                                            Facsimile: (202) 467-0539
                                            jehrett@gibsondunn.com


                       COUNSEL FOR DEFENDANT JUDGE WAYNE MACK
                                  IN HIS INDIVIDUAL CAPACITY




                                  CERTIFICATE OF SERVICE

       I certify that, on November 15, 2019, a true and correct copy of the foregoing Motion to

Dismiss and Brief in Support was served by ECF on all counsel of record.



                                            /s/ Allyson N. Ho
                                            Allyson N. Ho
Case 4:19-cv-01934 Document 29-1 Filed on 11/15/19 in TXSD Page 4 of 42




            Exhibit A
         Case 4:19-cv-01934 Document 29-1 Filed on 11/15/19 in TXSD Page 5 of 42
Rio Grande Royalty Co., Inc. v. Energy Transfer Partners, L.P., Not Reported in...
2008 WL 8465061

                                                               activities. Defendants explain that the request would require
                                                               them to review millions of pages of documents that were
                 2008 WL 8465061
                                                               produced to the CFTC and FERC for privilege, and would
    Only the Westlaw citation is currently available.
                                                               be unduly burdensome, resulting in hundreds of thousands of
             United States District Court,
                                                               dollars in costs. Defendants also argue that Plaintiff's request
                     S.D. Texas,
                                                               is overly broad, because, inter alia, the documents produced
                  Houston Division.
                                                               to the CFTC and FERC relate to time periods and locations
        RIO GRANDE ROYALTY COMPANY,                            that are not within the scope of Plaintiff's complaint.
            INC., on behalf of itself and all
          others similarly situated, Plaintiff,                The Federal Rules of Civil Procedure presume that discovery
                                                               may proceed despite the filing of a Motion to Dismiss, and this
                           v.
                                                               case is not governed by a statute such as the Private Securities
    ENERGY TRANSFER PARTNERS, L.P., Energy
                                                               Litigation Reform Act (PSLRA) that requires discovery to be
       Transfer Company, ETC Marketing, Ltd.,
                                                               stayed until the Court has ruled on a Motion to Dismiss. The
     and Houston Pipeline Company, Defendants.                 Court does have discretion to stay discovery pending a ruling
                                                               on a Motion to Dismiss, however. See, e.g., Landry v. Air
                   No. H–08–cv–0857.
                                                               Line Pilots Ass'n Intern. AFL–CIO, 901 F.2d 404, 435–36 (5th
                             |
                                                               Cir.1990); Petrus v. Bowen, 833 F.2d 581, 583 (5th Cir.1987)
                      Aug. 11, 2008.
                                                               (“A trial court has broad discretion and inherent power to
Attorneys and Law Firms                                        stay discovery until preliminary questions that may dispose of
                                                               the case are determined.”). Some courts have recognized that
Bernard Persky, Gregory Asciolla, William Vincent Reiss,       “staying discovery may be particularly appropriate in antitrust
Labaton Sucharow LLP, New York, NY, Robert A. Chaffin,         cases, where discovery tends to be broad, time-consuming
Chaffin Stiles, Houston, TX, for Plaintiff.                    and expensive.” Netflix Antitrust Litig., 506 F.Supp. 308,
                                                               321 (N.D.Cal.2007) (allowing narrowly-tailored discovery
Charles W. Schwartz, Skadden Arps et al., Houston, TX,
                                                               to go forward) (citing Bell Atlantic v. Twombly, 550 U.S.
Jerome Hirsch, Skadden Arps et al., New York, NY, Steven
                                                               544, 127 S.Ct. 1955, 1964–65, 167 L.Ed.2d 929 (2007)); see
Sunshine, Skadden, Arps, Slate, Meagher & Flom LLP,
                                                               also In re Graphics Processing Units Antitrust Litig., No.
Washington, DC, for Defendants.
                                                               C 06–07417, 2007 WL 2127577, at *4 (N.D.Cal. July 24,
                                                               2007) (recognizing that Twombly did not “erect an automatic,
                                                               blanket prohibition on any and all discovery before an
             MEMORANDUM AND ORDER                              antitrust plaintiff's complaint survives a motion to dismiss,”
                                                               but noting that “to allow antitrust discovery prior to sustaining
KEITH P. ELLISON, District Judge.
                                                               a complaint would defeat one of the rationales of Twombly, at
 *1 On this day the Court considered Defendants' Motion for    least when the discovery would be burdensome.”).
Protective Order Staying Discovery. Defendants have asked
the Court to stay discovery in this case pursuant to Federal   The Court finds that the discovery requested by Plaintiff
Rule of Civil Procedure 26(b) and (c). After considering the   would constitute an undue burden for Defendants. Although
briefing and the arguments presented by parties at the July    the documents have already been assembled and produced to
22, 2008 hearing, the Court has concluded that Defendants'     government agencies, thus reducing the burden to Defendants
Motion for Protective Order Staying Discovery, Docket No.      somewhat, Defendants' need to review such a large volume
19, should be GRANTED.                                         of documents prior to producing them would be a significant
                                                               burden. Furthermore, Plaintiff concedes that it does not
Plaintiff has asked Defendants to produce all documents        need this discovery to respond to the pending Motion to
and electronically stored information submitted to the         Dismiss. See Petrus v. Bowen, 833 F.2d 581, 582 (5th
Commodity Futures Trading Commission (CFTC), the               Cir.1987) (upholding a discovery stay where Plaintiff would
Federal Energy Regulatory Commission (FERC), or any other      not have learned anything that could affect the resolution
government agency or investigatory body in connection with     of the dispositive motion). Although some courts have also
federal investigations into Defendants' natural gas trading    considered the strength of the dispositive motion when



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           1
                                                                                                                      App. 1
         Case 4:19-cv-01934 Document 29-1 Filed on 11/15/19 in TXSD Page 6 of 42
Rio Grande Royalty Co., Inc. v. Energy Transfer Partners, L.P., Not Reported in...
2008 WL 8465061

                                                                       *2 Defendant's Motion is, therefore, GRANTED. All
determining whether to stay discovery, see, e.g., Von Drake
                                                                      discovery in this case, including Rule 26 disclosures, is stayed
v. Nat'l Broad Co., No. 04–cv–0652, 2004 WL 1144142,
                                                                      pending the Court's ruling on Defendants' Motion to Dismiss,
at *1 (N.D.Tex. May 20, 2004), briefing on the Motion
                                                                      filed May 19, 2008.
is not complete, and the Court does not wish to make a
premature pronouncement on its merits. 1 The Court believes
                                                                      IT IS SO ORDERED.
that discovery should be stayed given the burden to Defendant
of reviewing the documents and because Plaintiff has not
demonstrated any need for the documents prior to this Court's         All Citations
ruling on the pending Motion.
                                                                      Not Reported in F.Supp.2d, 2008 WL 8465061
1      This Order should not be understood as any indication of
       how the Court will ultimately rule on Defendants' Motion
       to Dismiss.


End of Document                                                   © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                 2
                                                                                                                            App. 2
Case 4:19-cv-01934 Document 29-1 Filed on 11/15/19 in TXSD Page 7 of 42




            Exhibit B
         Case 4:19-cv-01934 Document 29-1 Filed on 11/15/19 in TXSD Page 8 of 42
Johnson v. Ashmore, Not Reported in Fed. Supp. (2016)
2016 WL 8453918

                                                                     response that he would be prejudiced by any stay in discovery
                                                                     given that the discovery deadline in this case is April 15, 2016,
                  2016 WL 8453918
                                                                     and because much of the discovery Plaintiff seeks “bears
    Only the Westlaw citation is currently available.
                                                                     directly” on Defendants' motions to dismiss. See Resp. [D.E.
             United States District Court,
                                                                     37 at 5].
             N.D. Texas, Dallas Division.

            Joseph JOHNSON, Jr., Plaintiff,                          “A trial court has broad discretion and inherent power to
                          v.                                         stay discovery until preliminary questions that may dispose
            Alison Rae ASHMORE and Craig                             of the case are determined.” Petrus v. Bowen, 833 F.2d 581,
                                                                     583 (5th Cir. 1987). Here, Defendants challenge the Court’s
              William Budner, Defendants.
                                                                     subject matter jurisdiction. See Mot. for Protective Order
                  No. 3:15-CV-2475-K (BF)                            [D.E. 36 at 3]. The Court finds that a stay of discovery
                             |                                       is proper until such preliminary questions are decided. See
                    Signed 01/22/2016                                Wheeler v. Ceniza, No. 3:12-CV-1898-L, 2013 WL 1091242,
                                                                     at *11 (N.D. Tex. Mar. 15 2013) (“Motions for lack of subject
Attorneys and Law Firms                                              matter jurisdiction and those dealing with procedural defects
                                                                     should be decided first....”); Velera v. United States, No.
Joseph Johnson, Jr., Fort Washington, MD, pro se.
                                                                     H-07-343, 2012 WL 1936313, at *12 (S.D. Tex. May 29,
Beth Bivans Petronio, Jack Jordan Stone, K&L Gates LLP,              2012) (“[Q]uestions of subject matter jurisdiction must be
Dallas, TX, for Defendants.                                          decided ‘first, because they concern the court’s very power
                                                                     to hear the case.’ ” (quoting Owens-Illinois, Inc. v. Meade,
                                                                     186 F.3d 435, 442 n.4 (4th Cir. 1999))). Although Plaintiff
                                                                     contends that the discovery sought is needed in connection
                          ORDER
                                                                     with Defendants' motions to dismiss, “Nothing that [Plaintiff]
PAUL D. STICKNEY, UNITED STATES MAGISTRATE                           could [ ] learn[ ] through discovery [w]ould [ ] affect[ ]
JUDGE                                                                the resolution of the defendants' [ ] motion[s] [to dismiss].”
                                                                     Petrus, 833 F.2d at 583.
 *1 The District Court referred this case to the United
States Magistrate Judge for Pretrial Management. Before the          Discovery in this case is stayed until the Court rules on the
Court is Defendants' Motion for Protective Order Staying             pending motions to dismiss. Discovery shall recommence, if
Discovery [D.E. 36]. Upon consideration, the motion [D.E.            necessary, upon disposition of the motions to dismiss, and
36] is GRANTED.                                                      conclude 90 days after the date the Court rules on Defendants'
                                                                     motions to dismiss. Further, the dispositive motions deadline
Defendants seek to stay discovery in this case until the Court       will be extended to 30 days after discovery closes, if
rules on their pending motions to dismiss [D.E. 9, 12]. See          necessary.
Mot. for Protective Order [D.E. 36 at 4]. Defendants contend
that their motions to dismiss raise meritorious grounds              SO ORDERED, January 22, 2016.
for dismissal, including the argument that Plaintiff “cannot
credibly establish subject matter jurisdiction in this Court,
as he has repeatedly asserted in previous court filings that         All Citations
the amount in controversy in this dispute does not exceed
                                                                     Not Reported in Fed. Supp., 2016 WL 8453918
$75,000.” See id. [D.E. 36 at 2-3]. Plaintiff argues in his

End of Document                                                  © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                 1
                                                                                                                            App. 3
Case 4:19-cv-01934 Document 29-1 Filed on 11/15/19 in TXSD Page 9 of 42




            Exhibit C
         Case 4:19-cv-01934 Document 29-1 Filed on 11/15/19 in TXSD Page 10 of 42
Varela v. U.S., Not Reported in F.Supp.2d (2012)
2012 WL 1936313, 109 A.F.T.R.2d 2012-2303, 2012-1 USTC P 50,374

                                                                   addressed in this memorandum and opinion, is for refund of
                                                                   penalty interest under § 6621(c). The Varelas abandoned their
                    2012 WL 1936313
                                                                   1984 penalty-interest refund claim, leaving the 1985 claim.
               United States District Court,
                                                                   (See Docket Entry No. 54, at 1 n. 4). The government and the
                       S.D. Texas,
                                                                   Varelas have cross-moved for summary judgment. (Docket
                    Houston Division.
                                                                   Entry Nos. 53–54; see also Docket Entry Nos. 58–61).
           Alfonso VARELA and Sandra
           Santa Maria Varela, Plaintiffs,                         The government argues that this court lacks subject-matter
                        v.                                         jurisdiction over the penalty-interest refund claim for two
                                                                   reasons: first, resolving the claim under § 6621(c) would
       UNITED STATES of America, Defendant.
                                                                   require the court to look at partnership items over which it
                Civil Action No. H–07–0343.                        lacks subject-matter jurisdiction under § 7422(h); and second,
                              |                                    the Varelas failed to file a timely refund claim. (Docket Entry
                        May 29, 2012.                              No. 53). The Varelas argue that they have presented evidence
                                                                   that the stipulated decision entered by the Tax Court did not
Attorneys and Law Firms                                            include a finding that the transactions were tax-motivated or
                                                                   “sham.” As a result, the Varelas argue, the government cannot
Sallie W. Gladney, Thomas E. Redding, Redding &
                                                                   prove that their underpayment was previously determined
Associates, Teresa Jean Womack, Houston, TX, for Plaintiffs.
                                                                   to be tax-motivated in a partnership-level suit to which the
Michael D. Powell, Dept. of Justice, Dallas, TX, for               Varelas are bound by claim preclusion. The Varelas also
Defendant.                                                         argue that their claim was timely. (Docket Entry No. 54). The
                                                                   Varelas supplemented their arguments with two recent cases.
                                                                   (Docket Entry Nos. 62, 64). The government responded that
                                                                   neither case is relevant or helpful. (Docket Entry Nos. 63, 66).
            MEMORANDUM AND OPINION

LEE H. ROSENTHAL, District Judge.                                  The Varelas also have moved for reconsideration of this
                                                                   court's grant of summary judgment on their limitations-based
 *1 This tax-refund suit filed by Alfonso and Sandra               refund claims. (Docket Entry No. 65). The Varelas argue that
Santa Maria Varela is one of a number arising out of               a February 2012 decision of the Fifth Circuit, A.I.M. Controls,
limited partnerships managed by American Agri–Corp., Inc.          L.L.C. v. Commissioner, 672 F.3d 390 (5th Cir.2012), requires
(AMCOR). Following the procedures under TEFRA, 1 the               summary judgment in their favor. The government has
Internal Revenue Service issued proposed adjustments to            responded, and the Varelas have replied. (Docket Entry Nos.
the AMCOR partnerships' tax returns disallowing certain            67–68). The government also has provided notice of a recent
expense deductions the limited partners had claimed, which         opinion of the Court of Federal Claims, McCann v. United
increased their income-tax liability for the corresponding tax     States, ––– Fed. Cl. ––––, 2012 WL 1886746 (2012). (Docket
year. The IRS also assessed enhanced or penalty interest under     Entry No. 69).
26 U.S.C. § 6621(c). The Varelas, like other limited partners,
paid and filed suit seeking a tax refund.                           *2 Based on the motions and related filings, the record,
                                                                   and the applicable law, this court denies the Varelas' motion
1                                                                  for reconsideration, (Docket Entry No. 65); grants the
       The Tax Equity and Fiscal Responsibility Act of 1982,
                                                                   government's motion for summary judgment on the 1985
       Pub.L. No. 97–248, 96 Stat. 324, 648–71 (codified in
                                                                   penalty-interest refund claim, (Docket Entry No. 53); and
       various sections of the Internal Revenue Code, including
       26 U.S.C. §§ 6221–32).                                      denies the Varelas' cross-motion on that claim, (Docket Entry
                                                                   No. 54). The reasons for these rulings are set out below.
In June 2011, this court granted the government's motion for
summary judgment on the Varelas' refund claims for 1984
and 1985, finding no jurisdiction in a partner-level refund        I. Background
suit to adjudicate the claim that the tax was assessed after the   A number of opinions detail the statutory background of
three-year statute of limitations under 26 U.S.C. § 6501(a)        the AMCOR cases. See, e.g., Duffie v. United States, 600
had expired. (Docket Entry No. 45). The remaining claim,           F.3d 362, 365–67 (5th Cir.2010); Irvine v. United States, No.


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             1
                                                                                                                         App. 4
         Case 4:19-cv-01934 Document 29-1 Filed on 11/15/19 in TXSD Page 11 of 42
Varela v. U.S., Not Reported in F.Supp.2d (2012)
2012 WL 1936313, 109 A.F.T.R.2d 2012-2303, 2012-1 USTC P 50,374

4:08–cv–2568, 2012 WL 1552936, at *1–2 (S.D.Tex. Apr.30,            the contingent basis for settlement.” (Id.). For each AMCOR-
2012); Varela v. United States, Civ. A. No. H–07–0343, 2011         partnership case, the TMPs and the IRS stated as follows in
WL 2173679, at *1–3 (S.D.Tex. June 1, 2011). It need not be         their joint report:
repeated here.
                                                                      The Decision to be entered in each partnership proceeding
“In a partnership-level proceeding, the Tax Court has                 will contain the following factual findings by the Court:
jurisdiction to determine all partnership items for the tax
                                                                         That the foregoing adjustments to partnership income
year to which the FPAA relates.” Duffie, 600 F.3d at 367.
                                                                         and expense are attributable to transactions which lacked
For tax years before 1997, the Tax Court lacks jurisdiction
                                                                         economic substance, as described in former I.R.C.
over nonpartnership items and affected items. Id. (citing 26
                                                                         § 6621(c)(3)(A)(v), so as to result in a substantial
U.S.C. § 6226(f)). In a partner-level refund action, district
                                                                         distortion of income and expense, as described in
courts lack jurisdiction over partnership items. Id. (citing 26
                                                                         I.R.C. § 6621(c)(3)(A)(iv), when computed under the
U.S.C. § 7422(h)). Items converted from partnership items
                                                                         partnership's cash receipts and disbursements method of
to nonpartnership items through settlement with the IRS fall
                                                                         accounting.
within a district court's jurisdiction. Id. (citing 26 U.S.C.
§ 6231(b)(1)(C)). District courts generally have jurisdiction            That the assessment of deficiencies in income tax that
over a taxpayer's refund action. 28 U.S.C. §§ 1340, 1346(a)              are attributable to the adjustments to partnership items
(1); see also Matthews v. United States, Civ. A. No. 00–                 for the years [1984, 1985 and 1986] are set forth herein
4131, 2010 WL 2305750, at *3 (S.D.Tex. June 8, 2010),                    are not barred by the provisions of I.R.C. § 6229.
aff'd sub nom. Scott v. United States, 437 F. App'x 281 (5th
Cir.2011) (per curiam). TEFRA, however, strips courts of            (Id., at 6 (0081)). The report stated that this settlement:
subject-matter jurisdiction over refund actions attributable to
partnership items. 26 U.S.C. § 7422.
                                                                                 will conclusively determine all
Alfonso Varela was a limited partner in two AMCOR                                controversies arising from the events
partnerships, Agri–Venture II and Coachella–85 Partners. In                      except for claims or defenses ... which
1991, based on its investigation, the IRS issued Notices of                      are unrelated to the determination of
FPAAs for those partnerships' 1984 and 1985 returns—which,                       partnership items, affected items or
in turn, would adjust the Varelas' 1984 and 1985 returns.                        the computation of interest due under
After the partnerships' TMPs—Frederick Behrens and Robert                        I.R.C. § 6621(c). The parties expressly
Wright—declined to contest the FPAAs, individual partners                        waive by stipulation in the Decision
filed partnership-level suits in the Tax Court under 26 U.S.C.                   any right to take an appeal from the
§ 6226(b). The partners argued that § 6501's three-year                          decision or any opinions entered by the
assessment period had lapsed. In 1997, while these suits                         Tax Court in these proceedings.
proceeded before the Tax Court, several individual partners
settled their income-tax liability with the IRS by executing
Forms 870–P(AD). For those partners who did not settle with         (Id., at 6–7 (0081–82)). Counsel for the TMPs and for the IRS
the IRS, including the Varelas, the TMPs, who had by now            signed the report. (Id., at 7 (0082)).
intervened on behalf of the partnerships, and the IRS agreed
to be bound by the results of a test case. In that test case, the   In April 2001, the IRS moved to have decisions
Tax Court accepted the IRS's argument and ruled in its favor        entered in each of the AMCOR-partnership cases. This
on the limitations ground. See Agri–Cal Venture Assocs. v.          motion confirmed that the TMPs had reached “contingent
Comm'r, 80 T.C.M. (CCH) 295 (2000).                                 agreements” to settle the disputed partnership items in each
                                                                    AMCOR case. (Docket Entry No. 25, Ex. 13, ¶ 8 (0086)).
 *3 After that ruling, the TMPs and the IRS filed a                 The agreement would bind “[a]ll partners in each partnership
Joint Status Report with the Tax Court in December 2000             whose partnership items are to be determined in the FPAA
announcing “a basis for settlement of the partnership items at      Cases and who meet the interest requirements of I.R.C.
issue” in the AMCOR-partnership cases. (Docket Entry No.            § 6222(d)”—such as Alfonso Varela—once the Tax Court
25, Ex. 12, at 1 (0076)). The report provided “[a] summary of       entered stipulated decisions in all cases consistent with the



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               2
                                                                                                                           App. 5
         Case 4:19-cv-01934 Document 29-1 Filed on 11/15/19 in TXSD Page 12 of 42
Varela v. U.S., Not Reported in F.Supp.2d (2012)
2012 WL 1936313, 109 A.F.T.R.2d 2012-2303, 2012-1 USTC P 50,374

agreement and those decisions became final. (Id., ¶ 9 (0086)).     n. 1 (5th Cir.2004). Whether a motion is considered under
The decisions would become final after all partners declined       Rule 59(e) or Rule 60(b) depends on when it is filed. “If
to object within 90 days after the motion was filed. (See id.,     the motion is filed within ten days of the judgment or order
¶ 19 (0088–89); see also Docket Entry No. 54, at 6). This          of which the party complains, it is considered a Rule 59(e)
provision appears to have been necessary because the TMPs          motion; otherwise, it is treated as a Rule 60(b) motion.” Id.
“agree[d] to the proposed Decisions in these cases, but d[id]      The 2009 amendments to the Federal Rules of Civil Procedure
not certify that no party objects to the granting of [the IRS]'s   extended the time for filing a Rule 59(e) motion from 10 days
Motion for Entry of Decision.” (Docket Entry No. 25, Ex. 13,       to 28 days. See FED. R. CIV. P. 59 Committee Note (2009);
¶ 18 (0088)). These provisions also appeared in Attachment C       Williams v. Thaler, 602 F.3d 291, 303 n. 7 (5th Cir.2010).
to the motion, the agreement itself. (See id. at 10–16 (0093–      Neither Rule 59(e)'s 28–day deadline nor Rule 60(b)'s one-
99)).                                                              year deadline may be extended. FED. R. CIV. P. 6(b)(2).

No partners objected within the 90–day period. The Tax Court       The Varelas moved for reconsideration more than 28
granted the motion in July 2001. (See id. at 1 (0084)). The Tax    days after this court granted summary judgment for the
Court simultaneously entered stipulated decisions in each of       government. Rule 60(b), not Rule 59(e), governs. “Unlike
the AMCOR-partnership cases. In the Coachella–85 Partners          a motion for new trial under Rule 59(a), however, Rule
decision, the Tax Court stated as follows:                         60(b) only encompasses specifically enumerated grounds.”
                                                                   Weckesser v. Chicago Bridge & Iron, 447 F. App'x 526, 529
   *4 That the foregoing adjustments to partnership income         (5th Cir.2011) (per curiam). They are:
  and expense are attributable to transactions which lacked
  economic substance, as described in former I.R.C. §                (1) mistake, inadvertence, surprise, or excusable neglect;
  6621(c)(3)(A)(v), so as to result in a substantial distortion
  of income and expense, as described in I.R.C. § 6621(c)            (2) newly discovered evidence that, with reasonable
  (3)(A)(iv), when computed under the partnership's cash             diligence, could not have been discovered in time to move
  receipts and disbursements method of accounting; ...               for a new trial under Rule 59(b);

  That the assessment of deficiencies in income tax that are         (3) fraud (whether previously called intrinsic or extrinsic),
  attributable to the adjustments to partnership items for the       misrepresentation, or misconduct by an opposing party;
  year 1985 is not barred by the provisions of I.R.C. § 6229.
                                                                     (4) the judgment is void;
(Docket Entry No. 25, Ex. 19, at 2 (0159)).
                                                                      *5 (5) the judgment has been satisfied, released or
                                                                     discharged; it is based on an earlier judgment that has
The IRS assessed the Varelas $13,895 in taxes and $74,914
                                                                     been reversed or vacated; or applying it prospectively is no
in penalty interest for the 1984 tax year, and $26,016 in taxes
                                                                     longer equitable; or
and $121,558.88 in penalty interest for the 1985 tax year. The
Varelas paid these amounts in 2002 and requested a refund            (6) any other reason that justifies relief.
from the IRS in 2004. The IRS denied that request in January
2005. The Varelas filed this tax-refund suit in January 2007.      FED. R. CIV. P. 60(b). Rule 60(b)(1) applies when the party
                                                                   seeking relief from judgment bases its motion on a legal
                                                                   error by the district court. See Benson v. St. Joseph Regional
II. The Motion for Reconsideration
                                                                   Health Ctr., 575 F.3d 542, 547 (5th Cir.2009). 2 A Rule
Because reconsideration of the Varelas' limitations-based
                                                                   60(b)(1) motion “may be used to rectify an obvious error of
refund claims would moot the pending cross-motions for
                                                                   law, apparent on the record.” Id. (internal quotation marks
summary judgment on the remaining refund claim for
                                                                   omitted); McMillan, 4 F.3d at 367. The “focus on ‘obvious'
penalty interest, the reconsideration motion is considered
                                                                   legal error, which [the Fifth Circuit] as a matter of course
first. “While the Federal Rules of Civil Procedure do not
                                                                   would correct anyway, is to prevent a Rule 60(b) motion from
provide for a motion for reconsideration, such a motion may
                                                                   being used as a substitute for a timely appeal on disputed
be considered either a Rule 59(e) motion to alter or amend
                                                                   issues.” Benson, 575 F.3d at 547.
judgment or a Rule 60(b) motion for relief from judgment
or order.” Shepherd v. Int'l Paper Co., 372 F.3d 326, 328



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            3
                                                                                                                        App. 6
         Case 4:19-cv-01934 Document 29-1 Filed on 11/15/19 in TXSD Page 13 of 42
Varela v. U.S., Not Reported in F.Supp.2d (2012)
2012 WL 1936313, 109 A.F.T.R.2d 2012-2303, 2012-1 USTC P 50,374

2       Rule 60(b)(6) does not apply to claims of legal error:        *6 The Varelas are not entitled to reconsideration because
        “claims of legal error or mistake ... are subsumed under     they have not demonstrated a legal error or other basis
        subsection (1).” McMillan v. MBank Fort Worth, N.A.,         that would require a different result. The motion for
        4 F.3d 362, 367 (5th Cir.1993); accord Castleberry v.        reconsideration is denied.
        CitiFinancial Mortg. Co. Inc., 230 F. App'x 352, 356 (5th
        Cir.2007) (per curiam).
                                                                     III. The Cross–Motions for Summary Judgment
The basis of the Varelas' argument for reconsideration is
                                                                     The Varelas and the government have cross-moved for
that the Fifth Circuit's recent decision in A.I.M. Controls
                                                                     summary judgment on the Varelas' remaining claim for refund
confirms their earlier summary-judgment argument that §
                                                                     of the penalty interest assessed for the 1985 tax year, under
7422(h) should not be interpreted to bar their limitations-
                                                                     26 U.S.C. § 6621(c), based on the Coachella–85 partnership.
based refund claim under § 6501. The government contests
this reading of A.I.M. Controls. This court finds the Varela's
proposed interpretation of that case unpersuasive as a basis            A. The Applicable Law
for reconsideration.                                                 Summary judgment is appropriate if no genuine issue of
                                                                     material fact exists and the moving party is entitled to
A.I.M. Controls holds that, under § 6226(b), the 150–day             judgment as a matter of law. FED. R. CIV. P. 56(a). “The
deadline for non-TMP partners such as Alfonso Varela to              movant bears the burden of identifying those portions of the
challenge an FPAA in federal court is jurisdictional and             record it believes demonstrate the absence of a genuine issue
cannot be equitably tolled. See generally 672 F.3d at 395.           of material fact.” Triple Tee Golf, Inc. v. Nike, Inc., 485 F.3d
A.I.M. Controls does not hold that all provisions of § 6226          253, 261 (5th Cir.2007) (citing Celotex Corp. v. Catrett, 477
should be “strictly construed.” (See Docket Entry No. 65, at         U.S. 317, 322–25, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986)).
5). The issue in A.I.M. Controls was whether one statutory
subsection— § 6226(b)—was jurisdictional. In answering               If the burden of proof at trial lies with the nonmoving party,
“yes” to that question, the Fifth Circuit did not rely on            the movant may satisfy its initial burden “by ‘showing’—that
broad pronouncements about statutory construction. A.I.M.            is, pointing out to the district court—that there is an absence
Controls does not appear to affect this court's previous             of evidence to support the nonmoving party's case.” Celotex,
conclusion that, based on the record and extensive case law,         477 U.S. at 325. Although the party moving for summary
§ 7422(h) barred review of the Varelas' limitations-based §          judgment must demonstrate the absence of a genuine issue
6501 claim. As in Weiner v. United States, 389 F.3d 152 (5th         of material fact, it does not need to negate the elements of
Cir.2004), one of the Fifth Circuit precedents discussed at          the nonmovant's case. Boudreaux v. Swift Transp. Co., 402
length in this court's previous opinion, the Varelas' “refund        F.3d 536, 540 (5th Cir.2005). “A fact is ‘material’ if its
claims are based entirely on the theory that the IRS had no          resolution in favor of one party might affect the outcome
authority to assess tax against them in [2002] because the           of the lawsuit under governing law.” Sossamon v. Lone Star
FPAA statute of limitations had run for the years [1984 and          State of Texas, 560 F.3d 316, 326 (5th Cir.2009) (internal
1985].” Id. at 156. “[B]ecause the FPAA limitations issue            quotation marks omitted). “ ‘If the moving party fails to meet
affects the partnership as a whole,” it is a partnership item,       [its] initial burden, the motion [for summary judgment] must
which a district court lacks jurisdiction to review. Id. at 156–     be denied, regardless of the nonmovant's response.’ ” United
57; accord McCann, 2012 WL 1886746, at *4 (“As made                  States v. $92,203.00 in U.S. Currency, 537 F.3d 504, 507 (5th
explicit in Prati, the statute of limitations is categorically       Cir.2008) (quoting Little v. Liquid Air Corp., 37 F.3d 1069,
a partnership item. Thus, any refund claim based on a                1075 (5th Cir.1994) (en banc) (per curiam)).
violation of the statute of limitations is an action ‘for a refund
attributable to [a] partnership item[ ],’ I.R.C. § 7422(h),          When the moving party has met its Rule 56(a) burden,
and barred.”); Matthews, 2010 WL 2305750, at *3–4 (“ §               the nonmoving party cannot survive a summary judgment
7422(h) deprives district courts of subject matter jurisdiction      motion by resting on the mere allegations of its pleadings.
to consider § 6229(a) statute of limitations arguments in            The nonmovant must identify specific evidence in the record
taxpayer refund suits because § 6229(a)'s limitations period is      and explain how that evidence supports that party's claim.
a partnership item.”), aff'd sub nom. Scott, 437 F. App'x 281.       Baranowski v. Hart, 486 F.3d 112, 119 (5th Cir.2007).
                                                                     “This burden will not be satisfied by ‘some metaphysical
                                                                     doubt as to the material facts, by conclusory allegations,


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               4
                                                                                                                           App. 7
         Case 4:19-cv-01934 Document 29-1 Filed on 11/15/19 in TXSD Page 14 of 42
Varela v. U.S., Not Reported in F.Supp.2d (2012)
2012 WL 1936313, 109 A.F.T.R.2d 2012-2303, 2012-1 USTC P 50,374

by unsubstantiated assertions, or by only a scintilla of             Duffies abandoned their tax-refund claim but pursued their
evidence.’ ” Boudreaux, 402 F.3d at 540 (quoting Little,             penalty-interest refund claim under § 6221(c). The Duffies
37 F.3d at 1075). In deciding a summary-judgment motion,             and the government cross-moved for summary judgment. The
the court draws all reasonable inferences in the light most          district court found that claim preclusion applied to prevent
favorable to the nonmoving party. Connors v. Graves, 538             the Duffies from relitigating the Tax Court's determination
F.3d 373, 376 (5th Cir.2008). When the parties cross-move            of the partnership-item component of the § 6621(c) interest
for summary judgment, the court must review “each motion             assessment, including the determination that the transactions
independently, viewing the evidence and inferences in the            resulting in the adjustments were sham transactions; that §
light most favorable to the nonmoving party.” Mid–Continent          7422(h) deprived the district court of jurisdiction to consider
Cas. Co. v. Bay Rock Operating Co., 614 F.3d 105, 110 (5th           the Duffies' claim that the Tax Court erred in determining
Cir.2010) (internal quotation marks and alteration omitted).         that the transactions were shams or tax-motivated, despite
“If a party fails to properly support an assertion of fact or        the fact that they were affected items and not partnership
fails to properly address another party's assertion of fact as       items (because whether the transactions were shams was the
required by Rule 56(c), the court may ... consider the fact          partnership-item component of an affected item); and the
undisputed for purposes of the motion.” FED. R. CIV. P. 56(e)        Duffies' failure to file a timely refund claim deprived the
(2).                                                                 district court of subject-matter jurisdiction. The Fifth Circuit
                                                                     adopted the district court's opinion. 600 F.3d at 364.

   B. Recent Case Law                                                A critical issue in the claim-preclusion analysis was whether
 *7 A number of recent circuit cases—Prati v. United States,         the Tax Court's decision in Texas Farm Venturers determined
603 F.3d 1301 (Fed.Cir.2010) (“Prati III” ); Duffie v. United        that the partnership's transactions leading to the IRS's
States, 600 F.3d 362 (5th Cir.2010); and Keener v. United            adjustments were tax-motivated transactions. The Duffies
States, 551 F.3d 1358 (Fed.Cir.2009)—arise from similar              argued “that the Tax Court's determination that the partnership
partnerships and involve similar issues. More recent district-       transactions that resulted in the adjustments ‘lacked economic
court cases have applied those cases. See, e.g., McCann v.           substance, as described in former I.R.C. § 6652(c)(3)(A)(v)’
United States, ––– Fed. Cl. ––––, 2012 WL 1886746 (2012);            is not a finding of tax-motivated transactions.” 600 F.3d
Irvine v. United States, No. 4:08–cv–2568, 2012 WL 1552936           at 373. The court rejected the Duffies' argument, agreeing
(S.D.Tex. April 30, 2012); and Kercher v. United States, No.         with other courts that “had examined the language in the
4:07–cv–310, 2012 WL 874325 (E.D.Tex. Mar.14, 2012).                 consolidated [AMCOR] cases and found that it clearly
These district cases were brought by limited partners in             stated that the partnership's transactions were tax-motivated,
AMCOR partnerships. Those suits not only raised claims               allowing the IRS to impose interest under Section 6621(c).”
similar to those here but also involved similar arguments            Id. (citing Nault v. United States, 517 F.3d 2, 5 (1 st Cir.2008);
in support of those claims made by the same attorneys                and Kimball v. Comm'r, 95 T.C.M. (CCH) 1306 (2008)). The
who represent the Varelas. Kercher and McCann involved               court concluded that “[t]he Tax Court did determine—and
nonsettling partners who participated in stipulated decisions        had jurisdiction to do so—that the partnership's transactions
entered by the Tax Court. The district courts rejected the           resulting in the adjustments were a sham.” Id. at 378. As
partners' claims for refunds of penalty interest. In Irvine, the     a result, claim preclusion barred the Duffies from “disput
partners settled their income-tax liability with the IRS in 1997     [ing] or relitigat[ing] the determinations made in the Tax
and did not agree to be bound by stipulated decisions entered        Court as to the partnership-item components of the Section
by the Tax Court.                                                    6621(c) interest assessment,” including that the “Texas Farm
                                                                     Venturers transactions that resulted in the adjustments were
Because the Fifth Circuit's decision in Duffie is binding on         sham transactions.” Id. at 382. Claim preclusion, however, did
this court, it is useful to describe it. John Duffie was a limited   not prohibit the Duffies from litigating “the nonpartnership-
partner in an AMCOR partnership, Texas Farm Venturers.               item components of Section 6621(c) interest: whether their
The facts described above for the Agri–Venture II and                underpayment was substantial and whether it was attributable
Coachella–85 partnerships—the IRS investigation, the test            to the transaction previously determined to be tax motivated.”
case before the Tax Court, the stipulated decision entered by        Id.
the Tax Court—applied to Duffie as well. In September 2006,
the Duffies sued in the Southern District of Texas seeking
a refund for the tax and penalty-interest assessments. The


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                 5
                                                                                                                            App. 8
         Case 4:19-cv-01934 Document 29-1 Filed on 11/15/19 in TXSD Page 15 of 42
Varela v. U.S., Not Reported in F.Supp.2d (2012)
2012 WL 1936313, 109 A.F.T.R.2d 2012-2303, 2012-1 USTC P 50,374

 *8 The court also analyzed whether it had subject-matter          The more recent district-court cases do not definitively
jurisdiction over the Duffies' penalty-interest refund claim.      resolve whether § 7422(h) bars jurisdiction to determine
Under 26 U.S.C. § 7422(h), “[n]o action may be brought for         whether the Tax Court in fact made a tax-motivated
a refund attributable to partnership items [.]” Because the        transactions finding. In Kercher, which involved facts even
Duffies' claim rested on their argument that the Tax Court         closer to the present case than Duffie, the district court
incorrectly determined that Texas Farm Venturers engaged in        rejected the taxpayers' argument that it was necessary
tax-motivated transactions, their refund claim was based on        to analyze first whether claim preclusion applied to the
“the nature of a partnership's activities” and therefore “based    Tax Court partnership-level decision before determining
on the determination of a partnership item.” 600 F.3d at 383.      jurisdiction under § 7422(h). Like Alfonso Varela, Kenneth
Section 7422(h) deprived the district court of jurisdiction to     Kercher was a limited partner in the Coachella–85
review that claim.                                                 partnership. After the Coachella–85 Partners decision, in
                                                                   July 2002, the IRS mailed Kercher a notice of computational
Finally, apart from § 7422(h), the court found an additional       adjustment. A month later, the IRS assessed him for additional
bar to review: limitations. “A taxpayer's failure to file          tax and penalty interest under § 6621(c) for the 1985 tax
a timely refund claim with the IRS deprives the district           year. Kercher paid the assessment in May 2005 and filed a
court of subject-matter jurisdiction.” Id. at 384. Under           refund claim with the IRS. After the IRS denied that claim in
TEFRA, a refund claim based on the erroneous computation           June 2005, the Kerchers sued in the Eastern District of Texas,
of a partnership adjustment must be filed with the IRS             seeking a refund of the tax and penalty-interest assessments.
“within six months after the IRS mails a notice of                 2012 WL 874325, at *5. The Kerchers and the government
computational adjustment to the partner.” Id. at 385 (citing       cross-moved for summary judgment on this refund claim. As
26 U.S.C. § 6230(c)(2)(A)). A refund claim based on a              in Duffie, the government argued that the district court lacked
substantive affected item—“an item that is dependent on            subject-matter jurisdiction to hear the claim under § 7422(h)
factual determinations to be made at the individual partner        and that the claim was not timely filed.
level”—is subject to the Tax Code's two-year statute of
limitations. Bartimmo v. United States, 525 F.Supp.2d 879,          *9 The district court first determined that limitations barred
884 (S.D.Tex.2007). Because the only factual determination         the Kerchers' refund claim for the tax assessment. “Since
to be made was whether the Duffies' “tax underpayment              the additional tax liability is a computational affected item,
resulting from the partnership transactions previously found       Kercher was required to file his refund as to this claim
to be tax-motivated was substantial, $1,000 or greater,” the       within TEFRA's six-month limitations period.” Id. at * 8
challenged interest assessment was a computational affected        (citing 26 U.S.C. § 6230(c)(2)(A); Duffie, 600 F.3d at 386)).
item subject to TEFRA's six-month statute of limitations.          The Kerchers argued that the IRS's notice of computational
Duffie, 600 F.3d at 386. The Duffies did not file their            adjustment was defective and had not triggered the limitations
refund claim until almost two years after receiving the IRS's      period. The court rejected this argument, concluding that the
adjustment notice. As a result, their claim was untimely,          Form 4549A sent to the Kerchers with the notice—which
stripping the district court's jurisdiction to review the claim.   clearly stated the additional tax due—adequately notified
Id.                                                                them of the additional tax liability. Id.

The court cited to the Federal Circuit's decision in Keener        On the other hand, the court concluded that limitations did
v. United States, 551 F.3d 1358 (2009). Duffie, 600 F.3d at        not bar the Kerchers' penalty-interest refund claim. The
364. In Keener, another AMCOR tax-refund suit, the partners        Kerchers argued that the notice of computational adjustment
had argued that the FPAAs had not conclusively determined          was defective, pointing to the Form 4549A's listing of
that their tax underpayments, leading to the adjustments, were     “0.00” for “TMT Interest—computed 03/22/2003 on TMT
attributable to tax-motivated transactions. Though the Federal     underpayment.” Id. at *9. One case before the Court of
Circuit rejected this argument on the merits, it did so on the     Federal Claims, under nearly identical circumstances, had
assumption that § 7422(h) did not preclude the court from          held that the listing “d[id] not indicate that the IRS actually
reaching the argument. See 551 F.3d at 1367 (“Even assuming        intended to apply the enhanced interest rate specified in
that the Court of Federal Claims had jurisdiction over this        former Section 6621(c).” McGann v. United States, 76 Fed.
argument ...”).                                                    Cl. 745, 759 (2007). The notice did not trigger the six-month
                                                                   limitations period, making the taxpayers' refund claim timely.



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            6
                                                                                                                        App. 9
        Case 4:19-cv-01934 Document 29-1 Filed on 11/15/19 in TXSD Page 16 of 42
Varela v. U.S., Not Reported in F.Supp.2d (2012)
2012 WL 1936313, 109 A.F.T.R.2d 2012-2303, 2012-1 USTC P 50,374

See id. at 761. The Kercher court agreed with McGann. 2012
WL 874325, at *10.                                                  The Court finds that Kercher's argument on whether the Tax
                                                                    Court ever made a determination at the partnership-level of
The Kercher court then analyzed whether § 7422(h) was               a TMT is nevertheless an inquiry into a partnership item.
a bar to review of the refund claim. The Kerchers, citing           “That question is no less ‘attributable to partnership items'
Duffie, “argue[d] that the Court must first address whether         than the question of whether the underlying transactions
res judicata applies to the Tax Court's partnership-level           were themselves TMTs.”
proceeding prior to determining whether I.R.C. § 7422(h)
                                                                  Id. at * 12 (quoting Acute Care Specialists II, Ltd. v.
applies.” Id. at *11. The district court rejected this argument
                                                                  United States, No. 11 C 465, 2011 WL 6318733, at *8
about the order of analysis:
                                                                  (N.D.Ill.Dec.14, 2011)). And, in any event, the court noted
                                                                  that the language of the stipulated decision entered by the
                                                                  Tax Court equated lack of economic substance with sham
            In Duffie, the court addressed res                    transaction. Id. (citing Prati III, 603 F.3d at 1309; Rowland,
            judicata as an alternative ground for                 2011 WL 2516170, at *13–14). Because the Kerchers'
            denying jurisdiction. Duffie did not                  claim was “attributable to” the nature of the Coachella–85
            analyze the res judicata issue as                     partnership's transactions, the court concluded, § 7422(h)
            a prerequisite to reaching I.R.C. §                   deprived the district court of subject-matter jurisdiction.
            7422(h). See Duffie, 600 F.3d at 382;
            Keener v. United States, 551 F.3d                     Irvine, like Duffie and Kercher, involved a tax-refund suit
            1358, 1365 (Fed.Cir.2009); Rowland                    brought by partners of AMCOR partnerships, with a critical
            v. United States, No. 7:07–cv–18–O,                   difference. “In 1999 and 2000, Plaintiffs settled with the
            2011WL 2516170, at * 13–14 (N.D.                      IRS on Forms 870–P(AD), agreeing, as applicable, that
            Tex. June 22, 2011). The Court does                   50% or more of each partnership's original partnership-item
            not believe that it is either necessary               deductions were correct as originally reported.” 2012 WL
            or required to address any res judicata               1552936, at *3. These partners were not parties to the 2000
            claim prior to examining I.R.C. §                     Agri–Cal Venture test case and stipulated Tax Court decisions.
            7422(h).                                              The IRS assessed the Irvine partners additional tax and
                                                                  penalty interest under the Forms 870–P(AD). The partners
                                                                  paid their assessments, filed refund claims with the IRS, then
Id. The court noted that the Kerchers raised the same             sued in the Southern District of Texas for refunds of the tax
argument that the taxpayers in Keener had raised before the       and penalty-interest assessments. Id.
Federal Circuit: “that the IRS improperly imposed penalty
interest on them because their underpayments were not             As in Duffie and Kercher, the Irvine court held that § 7422(h)
attributable to TMTs.” Id. The Federal Circuit concluded in       barred review of the partners' limitations-based tax-refund
Keener that it lacked jurisdiction to review the claim because    claims. These claims “require[d] the Court to determine
“the partners' positions that the partnerships' transactions      whether extensions under Section 6229 apply, which, in turn,
were not ‘shams' would amount to review of a partnership          require[d] the Court to make determinations of partnership
item.” Id. (citing Keener, 551 F.3d at 1366–67). The Kercher      items,” barred by § 7422(h). Id. at *7. Unlike the courts
court followed the same reasoning. “Kercher seeks a refund        in Duffie and Kercher, however, the Irvine court granted
based upon the nature of the partnership's transaction. Since     summary judgment in the partners' favor on their penalty-
the nature of the partnership's transaction is a partnership      interest refund claims under § 6621(c). See id. at *8. The
item, Kercher's claim is ‘attributable to’ a partnership item     Irvine partners were not parties to the Agri–Cal Venture test
and is therefore barred under I.R.C. § 7422(h).” Id.              case or the subsequent stipulated decisions before the Tax
                                                                  Court. Their case was similar to Weiner v. United States, 389
 *10 The Kercher court also rejected the taxpayers' argument,     F.3d 152 (5th Cir.2004), which also involved partners who
again one that was raised and rejected in Keener, that §          settled with the IRS. Id. at 154. Their settlement agreements
7422(h) did not bar a court from first determining whether        —unlike the stipulated decisions entered by the Tax Court
the Tax Court had made a determination that the transactions      in Duffie—had no tax-motivated-transaction determination.
leading to the adjustments were tax-motivated:                    Absent this determination, the Fifth Circuit concluded, the


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            7
                                                                                                                    App. 10
        Case 4:19-cv-01934 Document 29-1 Filed on 11/15/19 in TXSD Page 17 of 42
Varela v. U.S., Not Reported in F.Supp.2d (2012)
2012 WL 1936313, 109 A.F.T.R.2d 2012-2303, 2012-1 USTC P 50,374

IRS's assessment of penalty interest was improper and                   attributable to partnership items,” but instead as “ma[king] the
the partners were entitled to refunds. See id. at 162–63.               commonsense observation that a claim which would operate
Because Weiner rather than Duffie controlled, the Irvine court          to overturn an earlier partnership-level finding is, of course,
concluded that the settling partners in that case were entitled         attributable to a partnership item.” Id. The “[i]nherent”
to refunds of the penalty-interest assessments as well. See             holding of the Federal Circuit in Keener and Prati III was that
2012 WL 874325, at *8–9.                                                the Tax Court, in those cases, had in fact made a taxmotivated-
                                                                        transactions determination, barring review under § 7422(h).
 *11 McCann is the most recently decided tax-refund                     Id. at *6. The McCann court explained why the court's
case involving limited partners of an AMCOR partnership.                determination of jurisdiction turned on the tax-motivated-
Lawrence McCann was a limited partner in two AMCOR                      transactions determination:
partnerships, Emperor Seedless–85 and Agri–Cal Venture
Associates. Like the partners in Duffie and Kercher (and
like Alfonso Varela), McCann was a nonsettling partner who                           If no such determination is made as to
                                                                    3                a particular partner, then the penalty
agreed to be bound by the Tax Court's stipulated decision.
The McCanns paid their assessments, unsuccessfully sought                            interest is not based on a partnership
a refund from the IRS, and then filed a refund suit before the                       transaction involving that partner.
Court of Federal Claims. See 2012 WL 1886746, at *1.                                 Consequently, a claim brought by that
                                                                                     partner would not be attributable to
3      McCann was a consolidated case, involving the tax-
                                                                                     a partnership item (and barred by
       refund claims by the McCanns and another couple,                              § 7422(h)), because no underlying
       the Eppses. The Eppses, unlike the McCanns (and                               partnership item would exist.
       like the Irvines), did settle their tax liability with the
       IRS through executing a Form 870–P(AD). 2012 WL
       1886746, at *1. This factual distinction led to the court        Id. (emphasis added). The court cited Duffie in rejecting the
       to analyze the Eppses' penalty-interest claim differently        government's argument that “any claim related to former
       from the McCanns' (though ultimately reaching the
                                                                        § 6621 penalty interest is inevitably a dispute over a
       same conclusion). See id. at * 8–9. Because the Varelas
                                                                        partnership item and therefore cannot be heard in this court.”
       are more factually similar to the McCanns, the court's
                                                                        Id. at *5. “As explained by the Fifth Circuit in a similar
       analysis of the McCanns' claims is relevant.
                                                                        AMCOR case, ‘interest under [former] Section 6621(c)
As the Irvine partners and the partners here, the McCanns               [ ] is an “affected” item that has both partnership and
argued that limitations barred the IRS's additional tax                 nonpartnership components.... [A] partner-level challenge
assessment. The court made short work of this claim, finding            of the nonpartnership-item component of Section 6621(c)
it clearly foreclosed under the Federal Circuit's decision in           [includes] ... whether it was attributable to the transaction
Prati III, holding that “the statute of limitations issues is           previously determined at the partnership level to be tax-
categorically a partnership item,” barring review under §               motivated.” Id. at *6 (quoting Duffie, 600 F.3d at 372,
7422(h). 2012 WL 1886746, at *4.                                        380). Under McCann, a district court has jurisdiction to
                                                                        determine its own jurisdiction under § 7422(h) by confirming
Like the Varelas, the McCanns next argued that the Tax Court            the existence (or absence) of an underlying tax-motivated-
had not made a tax-motivated-transactions determination                 transactions determination.
that would permit the IRS's assessment of penalty interest.
The government responded that § 7422(h) barred the court                 *12 Like the Varelas, the McCanns introduced an affidavit
from reviewing this argument because “any claim related                 from Behrens, the partnerships' TMP. He stated that, in
to former Section 6621 penalty interest”—no matter the                  stipulating to the Tax Court decisions, he had refused
argument underlying the claim—“is inevitably a dispute                  to concede that the transactions were tax-motivated. The
over a partnership item and therefore cannot be heard                   McCann court rejected the affidavit as “unhelpful.” First,
in this court.” Id. at *5. The McCann court rejected the                “[t]he affidavit purports to present new facts as to the
government's contention. McCann read the Federal Circuit's              meaning of the earlier Tax Court decisions, but ‘[t]he
decisions in Keener and Prati III not as establishing that “all         interpretation of a court order involves a question of law,’
claims involving former Section 6621 necessarily would be               not fact.” Id. at *7 (quoting Williams v. Principi, 310 F.3d


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                   8
                                                                                                                           App. 11
         Case 4:19-cv-01934 Document 29-1 Filed on 11/15/19 in TXSD Page 18 of 42
Varela v. U.S., Not Reported in F.Supp.2d (2012)
2012 WL 1936313, 109 A.F.T.R.2d 2012-2303, 2012-1 USTC P 50,374

1374, 1377 (Fed.Cir.2002)). Second, even assuming that the         ET AL., MOORE'S FEDERAL PRACTICE § 12.30[1] (3d
court should construe the Tax Court's stipulated decisions         ed.1998)). 4
as contracts, the affidavit was “superfluous” because the
decisions were unambiguous. Id. The citation to § 6621(c)          4      The exception to this rule, inapplicable here, is
(3)(A)(v) “suffices to establish a finding of sham.” Id. The
                                                                          that “a federal court may decide a straightforward
phrase “so as to result in a substantial distortion of income
                                                                          question concerning personal jurisdiction without first
and expense, as described in I.R.C. § 6621(c)(3)(A)(iv)”                  determining that it has subject-matter jurisdiction over
also established a finding of tax-motivated transactions.                 the case.” Constantine v. Rectors & Visitors of George
Id. at *8. “Thus, each phrase independently establishes                   Mason Univ., 411 F.3d 474, 480 (4th Cir.2005) (citing
that the adjustments were attributable to the partnerships'               Rurhgas, 526 U.S. at 588).
tax-motivated activities.” Id. (quoting Duffie, 600 F.3d at
                                                                    *13 The Varelas argue that Duffie requires this court first
373). Accordingly, because the Tax Court had made a tax-
                                                                   to conduct a claim-preclusion analysis to resolve whether
motivated-transactions determination, the McCanns' refund
                                                                   the Tax Court previously determined that the Coachella–
claim for penalty interest was attributable to a partnership
                                                                   85 partnership transactions leading to the adjustments at
item and thus barred by § 7422(h).
                                                                   issue in this case were tax-motivated transactions. The
                                                                   Varelas argue that resolving the claim-preclusion question
   C. Analysis                                                     is necessary to determine if § 7422(h) bars their claim. “If
As in Duffie and Kercher, the government makes three               no prior partnership-item TMT determination was made,
arguments in favor of summary judgment on the Varelas'             then § 7422(h) cannot bar the § 6621(c) claim because it
remaining penalty-interest refund claim: (1) claim preclusion      is not attributable to (i.e., does not challenge) a partnership
bars the claim; (2) this court lacks subject-matter jurisdiction   item.” (Docket Entry No. 59, at 14). McCann supports the
because the claim is for “a refund attributable to partnership     Varelas' position. 5 The government responds that § 7422(h)
items,” 26 U.S.C. § 7422(h); and (3) this court lacks subject-     bars even this argument. (See Docket Entry No. 60, at 5–6).
matter jurisdiction because the Varelas did not timely file the    Kercher, Acute Care Specialists II, and Bush v. United States,
claim with the IRS.                                                101 Fed. Cl. 791, 797–98 (2011), as well as Prati III, support
                                                                   the government's position.
The Varelas first argue that the government has conceded this
court's subject-matter jurisdiction by invoking and arguing        5      Irvine also appears to support the Varelas' position,
the affirmative defense of claim preclusion. (See Docket                  though it is less clear. See 2012 WL 1552936, at *8–9.
Entry No. 59, at 7 (“Raising that affirmative defense concedes
                                                                   Under either approach, § 7422(h) clearly bars the Varelas'
that this Court has subject matter jurisdiction of its merits
                                                                   penalty-interest refund claims. The record is clear that the Tax
[.]”). This argument ignores the fact that parties cannot confer
                                                                   Court did determine that the partnership transactions leading
subject-matter jurisdiction through agreement or waiver. E.g.,
                                                                   to the adjustments were tax-motivated, barring review under §
Ballew v. Continental Airlines, Inc., 668 F.3d 777, 786
                                                                   7422(h). And if § 7422(h) precludes this court from reaching
(5th Cir.2012). Nor can this court “bypass the jurisdictional
                                                                   that question, the Varelas' claim also fails.
question” by assuming that subject-matter jurisdiction exists.
Crockett v. R.J. Reynolds Tobacco Co., 436 F.3d 529, 531 n.
                                                                   Federal courts lack jurisdiction over tax-refund claims that are
1 (5th Cir.2006); see also Ruhrgas AG v. Marathon Oil Co.,
                                                                   “attributable to partnership items[.]” 26 U.S.C. § 7422(h). The
526 U.S. 574, 577, 119 S.Ct. 1563, 143 L.Ed.2d 760 (1999)
                                                                   Tax Code defines a “partnership item” as “any item required
(“In Steel Co. v. Citizens for Better Environment, 523 U.S. 83,
                                                                   to be taken into account for the partnership's taxable year
118 S.Ct. 1003, 140 L.Ed.2d 210 (1998), this Court adhered
                                                                   under any provision of subtitle A to the extent regulations
to the rule that a federal court may not hypothesize subject-
                                                                   prescribed by the Secretary provide that, for purposes of
matter jurisdiction for the purpose of deciding the merits.”).
                                                                   this subtitle, such item is more appropriately determined
“[Q]uestions of subject matter jurisdiction must be decided
                                                                   at the partnership level than at the partner level.” Id. §
‘first, because they concern the court's very power to hear
                                                                   6231(a)(3). Under the Treasury Regulations, items that “are
the case.’ ” Owens–Illinois, Inc. v. Meade, 186 F.3d 435,
                                                                   more appropriately determined at the partnership level than
442 n. 4 (4th Cir.1999) (quoting 2 JAMES WM. MOORE
                                                                   at the partner level” include “[i]tems of income, gain,
                                                                   loss, deduction, or credit of the partnership[.]” 26 C.F.R. §



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                  9
                                                                                                                       App. 12
        Case 4:19-cv-01934 Document 29-1 Filed on 11/15/19 in TXSD Page 19 of 42
Varela v. U.S., Not Reported in F.Supp.2d (2012)
2012 WL 1936313, 109 A.F.T.R.2d 2012-2303, 2012-1 USTC P 50,374

301.6231(a)(3)–1(a). Additionally, “[t]he term ‘partnership        transactions lacked economic substance, they constituted
item’ includes the accounting practices and the legal and          tax motivated transactions). In Nault, the court stated:
factual determinations that underlie the determination of the
amount, timing, and characterization of items of income,              The reference to [Section 6621(c)(3)(A)(v) ], which
credit, gain, loss, deduction, etc.” Id. § 301.6231(a)(3)–            helps to define tax-motivated transactions, confirms
1(b) (emphasis added). As Keener—which the Fifth Circuit              that the transactions were “sham[s] or fraudulent
cited approvingly in Duffie, 600 F.3d at 364—noted, “the              transaction[s]” and therefore lacked economic
applicability of § 7422(h) turns on whether Taxpayers'                substance. The phrase “so as to result in a substantial
refund claims are due to, caused by, or generated by a                distortion of income and expense” simply tracks
partnership item.” 551 F.3d at 1365 (internal quotation               the language of the former 26 U.S.C. § 6621(c)
marks omitted). Section 7422(h) applies when a taxpayer's             (3)(A)(iv), which likewise helps to define tax-
claim is due to, caused by, or generated by the legal and             motivated transactions. Thus, each phrase independently
factual determinations that underlie the determination of the         establishes that the adjustments were attributable to the
characterization of partnership items.                                partnerships' tax-motivated activities.

                                                                   517 F.3d at 5 (internal citations omitted).
In Duffie, the taxpayers similarly argued that the language
of the partnership-level decision did not amount to a            Id. at 373.
determination that the transactions at issue were tax-
motivated transactions. The challenged language in that case     The language in the Coachella–85 Partners decision is
was:                                                             materially indistinguishable from the language at issue in
                                                                 Duffie. The Coachella–85 Partners decision stated in relevant
                                                                 part:
             *14 That the adjustments to
            partnership income and expense for
            the taxable year 1984 are attributable                             That the foregoing adjustments to
            to transactions which lacked economic                              partnership income and expense are
            substance, as described in former                                  attributable to transactions which
            I.R.C. § 6621(c)(3)(A) (V), so as                                  lacked economic substance, as
            to result in a substantial distortion                              described in former I.R.C. § 6621(c)
            of income and expense, as described                                (3)(A)(v), so as to result in a
            in I.R.C. § 6621(c)(3)(A)(iv), when                                substantial distortion of income
            computed under the partnership's cash                              and expense, as described in
            receipts and disbursements method of                               I.R.C. § 6621(c)(3)(A)(iv), when
            accounting.                                                        computed under the partnership's cash
                                                                               receipts and disbursements method of
                                                                               accounting[.]
600 F.3d at 369. The Duffie court rejected that argument,
concluding that the Tax Court had determined that the
disputed transactions were tax-motivated transactions:           (Docket Entry No. 25, Ex. 19, at 2 (0159)). As Duffie and
                                                                 Nault make clear, this decision contains two separate, clear
  In other AMCOR partnership cases, courts have examined
                                                                 references to tax-motivated transactions: (1) “transactions
  the language from the Tax Court's agreed decision in the
                                                                 which lacked economic substance, as described in former
  consolidated cases and found that it clearly stated that the
                                                                 I.R.C. § 6621(c) (3)(A)(v)” and (2) “so as to result in a
  partnership's transactions were tax-motivated, allowing the
                                                                 substantial distortion of income and expense, as described in
  IRS to impose interest under Section 6621(c). See Nault
                                                                 I.R.C. § 6621(c)(3)(A)(iv) [.]” The Tax Court in Coachella–
  v. United States, 517 F.3d 2, 5 (1st Cir.2008); Kimball
                                                                 85 Partners unquestionably made a determination that the
  v. Comm'r of Internal Revenue, T.C.2008–78, 2008 WL
                                                                 disputed transactions leading to the adjustment were tax-
  862339 (U.S. Tax Court 2008) (because the partnership's
                                                                 motivated transactions. Accord McCann, 2012 WL 1886746,
                                                                 at *7–8.


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         10
                                                                                                                  App. 13
         Case 4:19-cv-01934 Document 29-1 Filed on 11/15/19 in TXSD Page 20 of 42
Varela v. U.S., Not Reported in F.Supp.2d (2012)
2012 WL 1936313, 109 A.F.T.R.2d 2012-2303, 2012-1 USTC P 50,374

                                                                   stated that the partnership's transactions were tax motivated”);
 *15 The Varelas make two arguments to avoid this result.          McCann, 2012 WL 1886746, at *7–8. 6
First, they distinguish the Coachella–85 Partners language
from the language at issue in Prati III. The relevant part         6       “[I]n the exceptional case, a latent ambiguity in
of the Tax Court decision in Prati III read: “transactions,
                                                                           seemingly clear contract language may require [a court]
as described at § 6621(c)(3)(A)(v), which lacked economic
                                                                           to consider extrinsic evidence to determine the actual
substance.” In the Coachella–85 Partners case, the Tax                     object of the parties' agreement.” Nault, 517 F.3d
Court decision read: “transactions which lacked economic                   at 7. This is not an exceptional case. There is no
substance, as described in former I.R.C. § 6621(c)(3)(A)(v).”              latent ambiguity in the stipulated decision. Through the
According to the Varelas, “[t]he difference between [these                 Behrens affidavit, the Varelas would not only have this
provisions] cannot be overemphasized.” (Docket Entry No.                   court read an ambiguity into the stipulated decision, but
61, at 7). This first argument is unpersuasive. The additional             also interpret the decision to have a meaning “flatly
provision—“so as to result in a substantial distortion of                  contradictory to the plain meaning of its terms.” Nault,
income and expense, as described in I.R.C. § 6621(c)                       517 F.3d at 8.
(3)(A)(iv)”—independently demonstrates the Tax Court's             If this court need not reach the issue of whether the
tax-motivated-transaction determination in Coachella–85            Tax Court's stipulated decision determined the partnership
Partners. See Duffie, 600 F.3d at 373. Duffie is binding           transactions leading to the adjustments were tax-motivated,
precedent exactly on point, and McCann is in accord. See           the Varelas also lose. Kercher and Acute Care Specialists II
2012 WL 1886746, at *8.                                            explain that to resolve that issue, the court would have to
                                                                   inquire into the factual and legal determinations underlying
Second, the Varelas argue that “[t]he preclusive effect of         the Tax Court's opinion in that case. “Section 7422(h) does
an agreed decision is determined by the intent of the              not bar only claims for refunds of partnership items, but
parties.” (Docket Entry No. 54, at 20). The Behrens affidavit,     rather claims attributable to partnership items.” Acute Care
which the Varelas submitted, states that, in agreeing to the       Specialists II, 2011 WL 6318733, at *8 (citing Keener,
decision with the IRS, he did not intend to admit that the         551 F.3d at 1367–68) (emphasis in original). According to
transactions were tax-motivated. (See id., at 20–24 & Ex.          Kercher, Acute Care Specialists II, and Bush, the Varelas'
1). Because the stipulated decision entered by the Tax Court       claim is attributable to partnership items because it is based on
resulted from the parties' settlement, the decision is construed   challenging the factual and legal determinations made by the
using “the same basic rules that govern the interpretation         Tax Court in Coachella–85 Partners—even if that challenge
of ordinary contracts.” Nault, 517 F.3d at 4 (citing United        is framed as an inquiry into what those determinations were.
States v. ITT Cont'l Baking Co., 420 U.S. 233, 235–37              “If the Court were allowed to revisit whether the adjustments
(1975)); accord Young v. IMO Indus., Inc., 541 F.Supp.2d           to partnership income and expenses were attributable to
433, 446 (D.Mass.2008) (quoting Nault ); see also Dean             TMTs, the Court would be disregarding TEFRA's main
v. City of Shreveport, 438 F.3d 448, 460 (5th Cir.2006)            purpose of conducting uniform proceedings as to partnership-
(“When interpreting a consent decree, general principles           level items.” Kercher, 2012 WL 874325, at *12 (citing Duffie,
of contract interpretation govern.”). Federal courts “do not       600 F.3d at 384).
ordinarily examine extrinsic evidence to alter or clarify the
terms of an otherwise unambiguous contract,” Nault, 517 F.3d       *16 In sum, the Varelas' penalty-interest refund claim under
at 7; accord Addicks Servs., Inc. v. GGP–Bridgeland, LP,           § 6621(c) fails. 7 The government is entitled to summary
596 F.3d 286, 294 (5th Cir.2010) (Texas law), and “cannot          judgment on the Varelas' remaining refund claim for penalty
create an ambiguity where none exists.” Lloyds of London v.        interest assessed under § 6621(c).
Transcontinental Gas Pipe Line Corp., 101 F.3d 425, 429 (5th
Cir.1996). The language of the stipulated decision, including      7       Because this court lacks subject-matter jurisdiction over
references to §§ 6621(c)(3)(A)(iv) and (v), unambiguously
                                                                           the Varelas' claim regardless of the claim's timeliness,
establish the Tax Court's determination of tax-motivated
                                                                           this court need not address the government's alternative
transactions in Coachella–85 Partners. See Nault, 517 F.3d
                                                                           argument that limitations bars the Varelas' claim.
at 5–6 (rejecting the taxpayers' argument that this language               Compare Duffie, 600 F.3d at 384–86 (finding claim
is ambiguous); see also Duffie, 600 F.3d at 373 (agreeing                  untimely), with Kercher, 2012 WL 874325, at *9–10
that the language in the AMCOR-partnership cases “clearly



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               11
                                                                                                                         App. 14
        Case 4:19-cv-01934 Document 29-1 Filed on 11/15/19 in TXSD Page 21 of 42
Varela v. U.S., Not Reported in F.Supp.2d (2012)
2012 WL 1936313, 109 A.F.T.R.2d 2012-2303, 2012-1 USTC P 50,374

       (finding claim timely because the Form 4549A, which         Entry No. 54), is denied. Final judgment is entered by separate
       provided notice of the adjustment, was deficient).          order.


IV. Conclusion
                                                                   All Citations
The Varelas' motion for reconsideration, (Docket Entry
No. 65), is denied. The government's motion for summary            Not Reported in F.Supp.2d, 2012 WL 1936313, 109
judgment on the 1985 refund claim, (Docket Entry No. 53),          A.F.T.R.2d 2012-2303, 2012-1 USTC P 50,374
is granted. The Varelas' cross-motion on that claim, (Docket

End of Document                                                © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            12
                                                                                                                      App. 15
Case 4:19-cv-01934 Document 29-1 Filed on 11/15/19 in TXSD Page 22 of 42




            Exhibit D
        Case 4:19-cv-01934 Document 29-1 Filed on 11/15/19 in TXSD Page 23 of 42
Mcpeters v. Lexisnexis, Not Reported in Fed. Supp. (2011)
2011 WL 13253446

                                                                determined.’ ” (quoting Petrus v. Bowen, 833 F.2d 581, 583
                                                                (5th Cir. 1987) ) ); Landry v. Air Line Pilots Ass’n Intern.
                  2011 WL 13253446
                                                                AFL-CIO, 901 F.2d 404, 435-36 (5th Cir. 1990); Rio Grande
    Only the Westlaw citation is currently available.
                                                                Royalty Co. v. Energy Transfer Partners, L.P., No. H-08-
              United States District Court,
                                                                CV-0857, 2008 WL 8465061, at *1 (S.D. Tex. Aug. 11,
             S.D. Texas, Houston Division.
                                                                2008) (staying discovery “given the burden to Defendant
        Karen MCPETERS, individually, and on                    of reviewing the documents and because Plaintiff has not
        behalf of those individuals, persons and                demonstrated any need for the documents prior to this Court's
      entities who are similarly situated, Plaintiff,           ruling on the pending Motion”). However, “ ‘the issuance
                                                                of [a] stay is by no means automatic.’ ” Von Drake v. Nat’l
                            v.
                                                                Broad. Co., Inc., 2004 WL 1144142, at *1 (N.D. Tex. May
               LEXISNEXIS, a division of
                                                                20, 2004) (quoting Spencer Trask Software and Info. Serv.,
             Reed Elsevier Inc., Defendant.
                                                                LLC v. RPost Int’l Ltd., 206 F.R.D. 367, 368 (S.D.N.Y. 2002)
                                                                ). “Rule 26(c)’s requirement of a showing of good cause
              Civil Action No. 4-11-cv-02056
                                                                to support the issuance of a protective order indicates that
                              |
                                                                ‘[t]he burden is upon the movant to show the necessity of
                     Signed 10/05/2011
                                                                its issuance, which contemplates a particular and specific
Attorneys and Law Firms                                         demonstration of fact as distinguished from stereotyped and
                                                                conclusory statements.’ ” In re Terra Int’l, Inc., 134 F.3d
Austin P. Tighe, Jr, Feazell & Tighe LLP, Austin, TX, Robert    302, 306 (5th Cir. 1998) (quoting United States v. Garrett,
L. Mays, Jr, Attorney at Law, San Antonio, TX, for Plaintiff.   571 F.2d 1323, 1326 n.3 (5th Cir. 1978) ); see also Am.
                                                                Registry of Radiologic Technologists v. Bennett, 2010 WL
Cynthia Grace Burnside, John M. Hamrick, Holland Knight
                                                                596340, at *1 (W.D. Tex. Feb. 16, 2010). Courts determine
LLP, Atlanta, GA, Robert T. Mowrey, Amanda Marie
                                                                whether to grant a motion to stay pending the resolution of
Schaeffer, Benjamin David Lee Foster, Locke Lord LLP,
                                                                a motion to dismiss based upon (1) the breadth of discovery
Dallas, TX, David Alan McNamara, Port of Houston
                                                                sought; (2) the burden of responding to such discovery; and
Authority, Houston, TX, J. Allen Maines, Holland & Knight
                                                                (3) the strength of the dispositive motion filed by the party
LLP, Atlanta, GA, John G. Parker, S. Tameka Phillips,
                                                                seeking a stay.” Von Drake, 2004 WL 1144142, at *1. The
William K. Whitner, Paul Hastings et al LLP, Atlanta, GA,
                                                                issuance of a stay may be particularly appropriate “where the
for Defendant.
                                                                disposition of a motion to dismiss might preclude the need
                                                                for the discovery altogether thus saving time and expense.”
                                                                U.S. ex rel. Gonzalez v. Fresenius Med. Care N. Am., 571
                         ORDER                                  F.Supp.2d 766, 768 (W.D. Tex. 2008) (quotations omitted).
KEITH P. ELLISON, US DISTRICT JUDGE
                                                                In this case, the breadth and burden of discovery
 *1 Before the Court is Defendant LexisNexis’s                  are substantial. Plaintiff's numerous requests include a
(“Defendant”) Motion to Stay Proceedings Pending                large number of electronically stored documents, such as
Resolution of Defendant’s Motion to Dismiss. (Doc. No. 29.)     electronically stored information for each case for which
(“Motion to Stay.”) After considering the Motion to Stay,       Defendant provides E-filing services in Montgomery County,
all responses and replies thereto, and the applicable law,      Texas. (Def.’s Mot. Stay at 1; Def.’s Reply at 3; Ex. A to
the Court has determined that the Motion to Stay must be        Ex. I, at 4.) Furthermore, Defendant asserts strong claims in
GRANTED.                                                        its Motion to Dismiss, which was filed in June. (Doc. No.
                                                                25.) By staying discovery, the Court will relieve Defendant
The Court may grant a stay to prevent unnecessary discovery     of a significant burden. As Plaintiff's discovery will not
during the pendency of a motion to dismiss. See FED.            assist her in her Motion to Dismiss, the stay will not be
R. CIV. P. 26(C); Fujita v. U.S., No. 10-10258, 2011 WL         unduly prejudicial. Collins v. Morgan Stanley Dean Witter,
721515, at *2 (5th Cir. March 2, 2011) (“The district court     224 F.3d 496, 498 (5th Cir. 2000) (“In considering a motion to
has ‘broad discretion and inherent power to stay discovery      dismiss for failure to state a claim, a district court must limit
until preliminary questions that may dispose of the case are    itself to the contents of the pleadings, including attachments



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            1
                                                                                                                    App. 16
        Case 4:19-cv-01934 Document 29-1 Filed on 11/15/19 in TXSD Page 24 of 42
Mcpeters v. Lexisnexis, Not Reported in Fed. Supp. (2011)
2011 WL 13253446

                                                                      *2 For the above stated reasons, Defendant’s Motion to Stay
thereto.” ); Lovelace v. Software Spectrum Inc., 78 F.3d 1015,
                                                                     is hereby GRANTED.
1017 (5th Cir. 1996) (“Normally, in deciding a motion to
dismiss for failure to state a claim, courts must limit their
                                                                     IT IS SO ORDERED.
inquiry to the facts stated in the complaint and the documents
either attached to or incorporated in the complaint.”); Lopez
Hernandez v. Fincher, No. Civ.A.3:04-cv-1084-G, 2005 WL              All Citations
265214, at *5 (N.D. Tex Feb. 2, 2005).
                                                                     Not Reported in Fed. Supp., 2011 WL 13253446

End of Document                                                  © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                2
                                                                                                                        App. 17
Case 4:19-cv-01934 Document 29-1 Filed on 11/15/19 in TXSD Page 25 of 42




             Exhibit E
   Case
    Case4:19-cv-01934
          4:18-cv-01153Document
                        Document29-1
                                  11 Filed
                                     Filed on
                                           on 11/15/19
                                              05/08/18 in
                                                        in TXSD
                                                           TXSD Page
                                                                Page 26
                                                                     1 ofof142
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                            UNITED STATES DISTRICT COURT                                 May 08, 2018
                             SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk
                                 HOUSTON DIVISION

CHRISTINA CRUISE,                               §
                                                §
        Plaintiff,                              §
VS.                                             §   CIVIL ACTION NO. 4:18-CV-1153
                                                §
SHERI Y DEAN, et al,                            §
                                                §
        Defendants.                             §

                     ORDER ON DEFENDANT JUDGE SHERI Y. DEAN’S
                            MOTION TO STAY DISCOVERY

       Pending before this Court is the defendant, Judge Sheri Y. Dean’s motion for stay of

discovery (Dkt. No. 10). Upon consideration of the motion, the evidence, responses and replies

on file, if any, the Court is of the opinion that the defendant’s motion is meritorious and should

be granted.

       It is, hereby ORDERED that Judge Sheri Y. Dean’s Motion for Stay of Discovery is

GRANTED, and that discovery in this case is stayed pending the Court’s issuance of an order on

Judge Sheri Y. Dean’s Motion to Dismiss (Dkt. No. 9).

       It is so ORDERED.

       SIGNED on this 8th day of May, 2018.


                                                 ___________________________________
                                                 Kenneth M. Hoyt
                                                 United States District Judge




1/1

                                                                                             App. 18
Case 4:19-cv-01934 Document 29-1 Filed on 11/15/19 in TXSD Page 27 of 42




             Exhibit F
   Case 4:19-cv-01934
     Case  4:18-cv-00163Document 29-1
                          Document    Filed on
                                   9 Filed  on 04/05/18
                                               11/15/19 in
                                                         in TXSD
                                                            TXSD Page
                                                                 Page 128ofof1 42
                                                                                    United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                            UNITED STATES DISTRICT COURT                                   April 05, 2018
                             SOUTHERN DISTRICT OF TEXAS                                 David J. Bradley, Clerk
                                 HOUSTON DIVISION

REYNALDO COLINDRES,             §
                                §
      Plaintiff,                §
VS.                             §                   CIVIL ACTION NO. 4:18-CV-163
                                §
UNIVERSITY OF TEXAS MD ANDERSON §
CANCER CENTER,                  §
                                §
      Defendant.                §

                              ORDER ON MOTION TO STAY

       Pending before this Court is defendant The Board of Regents of the University of Texas

System and/or University of Texas MD Anderson Cancer Center’s motion to stay discovery

(Dkt. No. 5). Upon consideration of the motion, the evidence, responses and replies on file, the

Court is of the opinion that defendant’s motion is meritorious and should be granted.

       It is, hereby, ORDERED that defendant The Board of Regents of the University of Texas

System and/or University of Texas MD Anderson Cancer Center’s motion to stay discovery is

GRANTED, and that discovery in this case is STAYED pending the Court’s issuance of an

Order on defendant’s motion to dismiss (Dkt. No. 4).

       It is so ORDERED.

       SIGNED on this 5th day of April, 2018.


                                                ___________________________________
                                                Kenneth M. Hoyt
                                                United States District Judge




1/1

                                                                                               App. 19
Case 4:19-cv-01934 Document 29-1 Filed on 11/15/19 in TXSD Page 29 of 42




            Exhibit G
   Case
    Case4:19-cv-01934
          4:17-cv-01146Document
                        Document29-1
                                  30 Filed
                                     Filed on
                                           on 11/15/19
                                              09/19/17 in
                                                        in TXSD
                                                           TXSD Page
                                                                Page 30
                                                                     1 ofof142
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                             UNITED STATES DISTRICT COURT                              September 19, 2017
                              SOUTHERN DISTRICT OF TEXAS                                David J. Bradley, Clerk
                                  HOUSTON DIVISION

JOHN B. WOODS,                                   §
                                                 §
        Plaintiff,                               §
VS.                                              §   CIVIL ACTION NO. 4:17-CV-1146
                                                 §
LUBY’S, INC.,                                    §
                                                 §
        Defendant.                               §

ORDER GRANTING DEFENDANT LUBY’S, INC.’S MOTION TO STAY DISCOVERY
            PENDING RULING ON ITS MOTION TO DISMISS

       Before the Court is the defendant’s motion to stay discovery pending the Court’s ruling

on its Motion to Dismiss (Dkt. No. 29). After reviewing the motion, the parties’ briefing, the

evidence submitted, and all applicable law, the Court concludes that discovery should be stayed

pending the Court’s ruling on Luby’s Motion to Dismiss.

       It is, therefore, ORDERED that the defendant’s motion to stay discovery pending the

Court’s ruling on its Motion to Dismiss is GRANTED, in its entirety.

       It is, further, ORDERED that all discovery is STAYED pending the Court’s ruling on

the defendant’s Motion to Dismiss, but no later than December 31, 2017.

The Clerk shall enter this Order, and provide a true copy to all counsel of record.

       It is so ORDERED.

       SIGNED on this 19th day of September, 2017.


                                                  ___________________________________
                                                  Kenneth M. Hoyt
                                                  United States District Judge




1/1

                                                                                               App. 20
Case 4:19-cv-01934 Document 29-1 Filed on 11/15/19 in TXSD Page 31 of 42




            Exhibit H
   Case 4:19-cv-01934
     Case 4:14-cv-00242Document 29-1
                         Document 40 Filed
                                     Filed on
                                           on 11/15/19
                                              01/09/15 in
                                                        in TXSD
                                                           TXSD Page
                                                                Page 32
                                                                     1 ofof142



                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

TOMMY ESQUIBEL, et al,                             §
                                                   §
         Plaintiffs,                               §
VS.                                                §    CIVIL ACTION NO. 4:14-CV-242
                                                   §
SPRINT ENERGY SERVICES, LP, et al,                 §
                                                   §
         Defendants.                               §

              ORDER ON DEFENDANTS’ MOTION TO STAY DISCOVERY

        Before the Court is the defendants’, Sprint Energy Services, LP and Sprint Waste Services,

motion to stay discovery. Upon consideration of the motion, any response or reply and all other

matters presented, the Court finds the motion is well-supported, meritorious and should be granted.

        WHEREFORE, it is hereby Ordered that the defendants’, Sprint Energy Services, LP and

Sprint Waste Services, LP’s motion to stay discovery is GRANTED and all discovery hereby stayed

pending the disposition of the defendants’ Rule 12(b) motion to dismiss.

        WHEREFORE, in the alternative, it is hereby ORDERED that discovery is limited to the

jurisdictional issues with respect to the named plaintiffs' only to answer and/or respond.

        It is so ORDERED.

        SIGNED on this 9th day of January, 2015.



                                                    ___________________________________
                                                    Kenneth M. Hoyt
                                                    United States District Judge




1/1

                                                                                               App. 21
Case 4:19-cv-01934 Document 29-1 Filed on 11/15/19 in TXSD Page 33 of 42




              Exhibit I
Case 4:19-cv-01934
  Case 4:06-cv-03569Document 29-1
                      Document 53 Filed
                                  Filed on
                                        on 11/15/19
                                           02/09/07 in
                                                     in TXSD
                                                        TXSD Page
                                                             Page 34
                                                                  1 ofof242




                                                                        App. 22
Case 4:19-cv-01934
  Case 4:06-cv-03569Document 29-1
                      Document 53 Filed
                                  Filed on
                                        on 11/15/19
                                           02/09/07 in
                                                     in TXSD
                                                        TXSD Page
                                                             Page 35
                                                                  2 ofof242




                                                                        App. 23
Case 4:19-cv-01934 Document 29-1 Filed on 11/15/19 in TXSD Page 36 of 42




              Exhibit J
         Case 4:19-cv-01934 Document 29-1 Filed on 11/15/19 in TXSD Page 37 of 42
McAllen Anesthesia Consultants, P.A. v. United Healthcare..., Not Reported in...
2015 WL 12839785

                                                                  jurisdiction, 4 and on February 3, 2015, the Court denied
                   2015 WL 12839785                               Plaintiff's motion to remand and dismissed UHC of Texas
     Only the Westlaw citation is currently available.            as improperly joined. 5 Shortly thereafter, on February 10,
              United States District Court,                       2015, the parties appeared before the Court for an initial
              S.D. Texas, McAllen Division.                       pretrial conference. 6 At the hearing, Plaintiff informed the
                                                                  Court that in light of the denial of the motion to remand,
              MCALLEN ANESTHESIA
                                                                  there was a possibility that it would seek to amend its
            CONSULTANTS, P.A., Plaintiff,
                                                                  state court petition to include certain extra-contractual claims
                         v.
                                                                  significantly affecting the nature and complexity of the case. 7
               UNITED HEALTHCARE
                                                                  Because Plaintiff had not actually alleged any of these federal
           SERVICES, INC., et al, Defendants.
                                                                  causes of action at the time of the conference, the Court
             CIVIL ACTION NO. 7:14–CV–913                         delineated a scheduling order consistent with the Rule 26
                            |                                     guidelines considering only the claims in the pleading as of
                    Signed 07/17/2015                             the day of the conference. 8 The Court entered a written order
                                                                  to that effect, setting a discovery deadline of October 30,
Attorneys and Law Firms
                                                                  2015. 9
Guillermo Tijerina, Jr., Tamara L. Rodriguez, Vidaurri, Lyde,
Rodriguez & Haynes LLP, Edinburg, TX, for Plaintiff.              3         See Dkt. No. 1, Exh. 4.
                                                                  4         See Dkt. No. 1.
Raymond Earl Walker, Andrew G. Jubinsky, Figari
Davenport LLP, Dallas, TX, for Defendants.                        5         Dkt. No. 19.
                                                                  6         See Minute Entry for Initial Pretrial Conference held on
                           ORDER                                            February 10, 2015.
                                                                  7         Id.
Micaela Alvarez, UNITED STATES DISTRICT JUDGE
                                                                  8         Id.
*1    The Court now considers the “Motion to Stay
                                                                  9
Discovery,” 1 filed by Defendant. Defendant informs the                     Dkt. No. 21.
Court that it conferred with Plaintiff's counsel in an effort     On May 4, 2015, the Court granted Plaintiff's motion for
to resolve the dispute without court action, but the parties      leave to file an amended complaint. 10 The same day, Plaintiff
were unable to agree on the motion's disposition. Plaintiff has   timely filed an amended pleading, which added various
timely filed a response in opposition. 2 After considering the    extra-contractual causes of action, including fraud, negligent
motion, response, record, and relevant authorities, the Court     misrepresentation, tortious interference with a contract, and
GRANTS the motion.                                                violations of RICO, the Deceptive Trade Practices–Consumer
                                                                  Protection Act (“DTPA”), and the Texas Insurance Code. 11
1       Dkt. No. 31 (“Motion”).                                   Defendant filed a motion to dismiss shortly thereafter,
2                                                                 requesting that the Court dismiss the amended complaint in its
        Dkt. No. 33 (“Response”).
                                                                  entirety. 12 Plaintiff has timely responded, 13 and Defendant
I. Background                                                     recently replied. 14 In the instant motion, Defendant requests
Plaintiff originally filed suit against Defendant and             that the Court stay discovery pending disposition of the
UnitedHealthcare of Texas (“UHC of Texas”) in the County          motion to dismiss. 15
Court at Law #2 of Hidalgo County, Texas, asserting breach
of implied contract, specific performance, and promissory         10        Dkt. No. 28.
                  3
estoppel claims. Defendant then removed the case to
                                                                  11        Dkt. No. 29.
this Court on the basis of federal question and diversity



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                    1
                                                                                                                         App. 24
         Case 4:19-cv-01934 Document 29-1 Filed on 11/15/19 in TXSD Page 38 of 42
McAllen Anesthesia Consultants, P.A. v. United Healthcare..., Not Reported in...
2015 WL 12839785

12     Dkt. No. 30.                                                and the strength of the dispositive motion filed by the party

13                                                                 seeking a stay. 24
       Dkt. No. 32.
14     Dkt. No. 37.                                                19     Bradley v. Boysville, Inc., 240 F.3d 1073 (5th Cir. 2000).
15     Motion at p. 10.                                            20     Fed. R. Civ. P. 26(d).
                                                                   21     Petrus v. Bowen, 833 F.2d 581, 583 (5th Cir. 1987).
II. Discussion
The Court will begin its analysis by recognizing that the          22     Fed. R. Civ. P. 26(b)(2)(C)(iii).
parties' dispute about the propriety of a stay centers on
                                                                   23     U.S. ex rel. Gonzalez v. Fresenius Med. Care N. Am., 571
Defendant's immunity defense and jurisdictional challenge
in the motion to dismiss. Specifically, among other things,               F. Supp. 2d 766, 767 (W.D. Tex. 2008); Von Drake v. Nat'l
                                                                          Broad. Co., No. 3–04–CV–0652R, 2004 WL 1144142,
Defendant argues that allowing discovery to proceed will
                                                                          at *1 (N.D. Tex. May 20, 2004).
“effectively deny [Defendant] the ‘true measure of protection’
afforded by immunity.” 16 Plaintiff disagrees, arguing that a      24     Id.
stay is not warranted and delaying discovery will prejudice        Upon review of the instant filings and record, the Court
Plaintiff. 17 In the alternative, Plaintiff prays that the Court   finds that staying discovery at this time is proper in this
allow discovery to proceed with respect to Defendant's             case. Because of the substantial change in the complexity
immunity defense and the declaration of Robert Kukla from          of Plaintiff's claims and the nature of Defendant's basis for
Employee Retirement System of Texas “as [Defendant] relies         dismissal, it is appropriate to resolve the issues presented
on his declaration in its motion to dismiss.” 18                   in the motion prior to proceeding with further litigation. 25
                                                                   Critical to the Court's analysis is the fact that Plaintiff
16     Id. at p. 6.                                                has already responded to the motion to dismiss, and it
                                                                   fails to provide the Court with any particulars as to what
17     See Response at ¶¶ 5–17.                                    discovery needs to be conducted to resolve the immunity
18     Response at ¶ 18; Dkt. No. 30                               inquiry or jurisdictional challenge. 26 In the response
                                                                   to the motion to stay, Plaintiff claims that “the Court
 *2 As recognized by the Fifth Circuit, the Federal Rules
                                                                   should permit discovery as to defense [sic] of qualified
of Civil Procedure afford district courts “wide discretion
                                                                   immunity, which would include information related to
in determining the scope and effect of discovery.” 19 This         [Defendant]'s financial interests. This discovery could prove
power includes the ability to set the timing and sequence
                                                                   that [Defendant] is not entitled to qualified immunity.” 27
of discovery 20 and to stay discovery until preliminary            As to lack of subject matter jurisdiction, Plaintiff prays
questions that may dispose of the case are determined. 21          that it be allowed to conduct discovery to adduce
Indeed, Rule 26 expressly instructs the Court to limit the         “[f]acts regarding [Defendant]'s independent discretion and
extent of discovery upon a determination that “the burden          misrepresentations ....” 28 However, previously, Plaintiff
or expense of the proposed discovery outweighs its likely          fully responded to Defendant's motion to dismiss, merely
benefit, considering the needs of the case, the amount in          making a general averment that it “requests additional
controversy, the parties' resources, the importance of the         response time in order to conduct discovery,” without further
issues at stake in the action, and the importance of the
                                                                   elaboration. 29 The Court finds these vague requests without
discovery in resolving the issues.” 22 Though the filing of        merit, particularly since it appears that the disagreement as
a motion to dismiss does not necessarily implicate these           to the applicability of the governmental immunity defense
concerns, it is within the sound discretion of the Court to        centers on a legal inquiry, and Plaintiff fully responded to
postpone discovery pending resolution of Defendant's motion        Defendant's motion without any indication that additional
“for good cause shown.” 23 In analyzing the propriety of a         specific facts were necessary to present its position on either
stay, courts consider various factors, including the breadth of    question.
discovery sought, the burden of responding to such discovery,




                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                   2
                                                                                                                         App. 25
        Case 4:19-cv-01934 Document 29-1 Filed on 11/15/19 in TXSD Page 39 of 42
McAllen Anesthesia Consultants, P.A. v. United Healthcare..., Not Reported in...
2015 WL 12839785

                                                                         For the foregoing reasons, the Court, finding good cause,
25     As noted in the parties' filings, Courts often find a stay
                                                                         GRANTS the motion and stays discovery temporarily in this
       of discovery appropriate when presented with immunity
                                                                         case until it has an opportunity to review Defendant's motion
       defenses. Compare Collins v. Bauer, No. 3:11–CV–887–
                                                                         to dismiss and responsive filings. In turn, the Court STAYS
       B, 2011 WL 3874910, at *2 (N.D. Tex. Aug. 31, 2011)
       (granting stay of discovery) with Estate of Sorrells v.
                                                                         discovery for sixty days from entry of this order. The parties
       City of Dallas, 192 F.R.D. 203, 210 (N.D. Tex. 2000)              need not respond to already-propounded discovery requests
       (denying stay).                                                   until the expiration of the stay, at which time the calculation
                                                                         of the response time will commence, excluding only the sixty-
26     Cf. Freeman v. United States, 556 F.3d 326, 341 (5th              day stay. Defendant's motion for leave to reply to the motion
       Cir. 2009) (noting that the party seeking discovery before        to stay is therefore DENIED AS MOOT.
       dismissal for lack of subject matter jurisdiction bears the
       burden of showing its necessity).
                                                                         *3 IT IS SO ORDERED.
27     Response at ¶ 14.
28     Id. at ¶ 16.                                                      All Citations
29     Dkt. No. 32 at p. 34.                                             Not Reported in F.Supp.3d, 2015 WL 12839785

III. Holding

End of Document                                                      © 2019 Thomson Reuters. No claim to original U.S. Government Works.




                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                   3
                                                                                                                            App. 26
Case 4:19-cv-01934 Document 29-1 Filed on 11/15/19 in TXSD Page 40 of 42




            Exhibit K
        Case 4:19-cv-01934 Document 29-1 Filed on 11/15/19 in TXSD Page 41 of 42
BHL Boresight, Inc. v. Geo-Steering Solutions, Inc., Slip Copy (2017)
2017 WL 10605194

                                                                granted it and suspended all deposition testimony. Doc. 138.
                                                                After filing its First Amended Complaint in which it added
                  2017 WL 10605194
                                                                additional defendants, Doc. 209, BHL filed a Motion to Lift
    Only the Westlaw citation is currently available.
                                                                Suspension of Depositions on October 3, 2016, so that it
              United States District Court,
                                                                could depose the new defendants, Doc. 244. Magistrate Judge
             S.D. Texas, Houston Division.
                                                                Stacy denied that Motion on March 27, 2017, and noted that
        BHL BORESIGHT, INC., et al, Plaintiffs,                 there was “no appreciable change in circumstances since the
                          v.                                    District Court entered its March 30, 2016, Order.” Doc. 370.
           GEO-STEERING SOLUTIONS,
                                                                Since the Court entered the partial stay on March 30, 2016,
              INC., et al, Defendants.
                                                                there have been 258 docket entries, including a number of
              Civil Action No. 4:15-CV-00627                    dispositive motions that this Court has yet to rule on. Arguing
                             |                                  that the partial stay favors Defendants and “has all but halted
                     Signed 05/26/2017                          this case,” BHL now seeks a full stay of discovery until the
                                                                Court rules on the pending motions. Doc. 394.
Attorneys and Law Firms

Michael C. Coker, Adams & Coker, PC, Tyler, TX, Tom Alan           II. Legal Standard
Cunningham, Cunningham Darlow LLP, Houston, TX, Kirby           “[T]he Federal Rules of Civil Procedure afford district courts
Blair Drake, Klemchuk LLP, Dallas, TX, for Plaintiffs.          ‘wide discretion in determining the scope and effect of
                                                                discovery.’ ” McAllen Anesthesia Consultants, P.A. v. United
Jesus David Cabello, Keith Alan Rutherford, Domingo
                                                                Healthcare Servs., Inc., 7:14-CV-913, 2015 WL 12839785,
Manuel LLagostera, Munira Jesani, Stephen Douglas Zinda,
                                                                at *2 (S.D. Tex. July 17, 2015) (quoting Bradley v. Boysville,
Blank Rome LLP, Houston, TX, for Defendants.
                                                                Inc., 240 F.3d 1073 (5th Cir. 2000)). This includes the
                                                                “broad discretion and inherent power to stay discovery until
                                                                preliminary questions that may dispose of the case are
                 OPINION AND ORDER                              determined.” Fujita v. United States, 416 Fed. App’x 400,
                                                                402 (5th Cir. 2011) (quoting Petrus v. Bowen, 833 F.2d 581,
MELINDA HARMON, UNITED STATES DISTRICT
                                                                583 (5th Cir.1987)) (internal quotation marks omitted). “For
JUDGE
                                                                example, under Federal Rule of Civil Procedure 26(c), the
 *1 Pending before the Court in the above-referenced cause is   court may stay discovery for ‘good cause,’ such as a finding
Plaintiff’s Opposed Motion to Stay All Discovery and Motion     that further discovery will impose undue burden or expense
Practice. Doc. 394. Defendants Statoil and Zaza filed their     without aiding the resolution of the dispositive motions.” Id.
Joint Opposition to Plaintiff’s Opposed Motion to Stay All      (citing Landry v. Air Line Pilots Ass’n Int’l AFL–CIO, 901
Discovery and Motion Practice. Doc. 395. Defendants Geo-        F.2d 404, 435–36 (5th Cir. 1990); 6 James W. Moore et al.,
Steering Solutions, Inc. and Geo-Steering Solutions USA,        Moore’s Federal Practice § 26.105[3][c] (3d ed. 2010)).
Inc. (collectively, “GSSI”), Darrell Joy, and Neil Tice also
filed a Response in Opposition to Plaintiff’s Motion. Doc.
                                                                    III. Analysis
396. After considering the Motion, Responses, record, and
                                                                In this case, there is no pending trial date. Nor are there
relevant law, the Court grants BHL’s Motion.
                                                                impending deadlines or depositions. Moreover, the parties’
                                                                litigious conduct and predisposition for filing repetitive and
   I. Background                                                burdensome briefing on every minor dispute greatly favors
The pending Motion to Stay is the most recent dispute           a full stay of discovery and further motion practice until the
in a long and contentious legal dispute between BHL and         Court rules on the pending motions.
Defendants over the genesis of GSSI’s geosteering software.

                                                                 IV. Conclusion
On February 12, 2016, GSSI filed a Motion to Stay All Extant
                                                                *2 For the foregoing reasons, it is hereby
Scheduling Order Deadlines and Depositions. Doc. 92. BHL
opposed GSSI’s Motion, but on March 30, 2016, the Court


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          1
                                                                                                                  App. 27
        Case 4:19-cv-01934 Document 29-1 Filed on 11/15/19 in TXSD Page 42 of 42
BHL Boresight, Inc. v. Geo-Steering Solutions, Inc., Slip Copy (2017)
2017 WL 10605194

ORDERED that Plaintiff BHL Boresight, Inc.’s Opposed          All Citations
Motion to Stay All Discovery and Motion Practice is
GRANTED.                                                      Slip Copy, 2017 WL 10605194



End of Document                                           © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          2
                                                                                                                 App. 28
